FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 15/485,935 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Objections
Claim 11 is objected to because of the following informalities. Appropriate correction is required.
Claim 11 recites in part “The method of claim 11” which is clearly a typographical error and should be corrected to read as --The method of claim 10--. For purposes of examination, the claim is being interpreted in accordance with this correction.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “detecting means” in claim 1. The claim has been amended to recite that the detecting means includes a processor.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim as currently presented recites that the detecting means includes a processor for processing, for each image frame of the captured one or more image frames, a selected range of a respective set of scanlines forming a respective image frame of the one or more captured image frames, the processor configured to:
determine a summation of intensity values for each of the scanlines within the selected range;
determine a mean value of the summations for the selected range;
compare the mean value of the summations for the selected range to a predetermined bone detection threshold value;
identify the respective image frame as a candidate pubic bone frame depending on the comparison;
wherein the selected range of scanlines comprises a subset of adjacent scanlines of the respective set of scanlines.
The claim as currently presented further recites that the guiding means is for directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame, the directing depending on a position of the subset in the respective set of scanlines of the respective image frame (emphasis added).
The application as originally filed does not disclose the claimed guiding means; particularly, that the directing1 depends on the position of the subset in the respective set of scanlines of the respective image frame as recited in the claim as currently presented.
The Specification discloses a logical flow chart (see Fig. 8) regarding whether to direct the user to adjust the aim and/or position of the ultrasound probe depending on the contents of the majority of frames; e.g., nothing, bone only, bladder only, bone and bladder, etc. (pages 16-17):
Bladder Scanning
[0084] With reference now to Figure 8, to obtain an ultrasound scan of a patient's bladder, the transducer 110 (ref. Fig. 1) is placed over the patient's abdomen and a plurality of30ultrasou scans are captured in the form of a plurality image frames. The plurality of image frames are then processed to determine the positional state of the ultrasound probe relative to either an organ required to be scanned (in this example, the bladder) or a different anatomical structure of the patient having a known positional relationship with the organ and guide the user on what action to take so as to locate the bladder in the field of view of the ultrasound probe. In the below description, the different anatomical structure is the pubic bone, although it is to be appreciated that other anatomical structures may be used.

[0085] In general terms, a system 100 according to an embodiment applies the following criteria to determine the positional state of the probe unit 102 (ref. FIG. 1) and guide the user on what action to take so as to locate the bladder in the field of view of the ultrasound probe:
If the system 100 detects that a majority of image frames have no bladder or bone detected in the image frames (that is, branch 700), then the system prompt the user to move the probe unit 102 down towards the feet of the patient to look for the pubic bone which is an established landmark for locating the urinary bladder; or
If the system 100 detects that a majority of image frames have pubic bone only (that is, branch 702) where the pubic bone is over the majority of the image, the system prompts the user to move the probe unit 102 towards the patient's head as the probe unit 102 is placed too low over the pubic bone; or
If the system 100 detects that a majority of frames have bladder only (that is, branch 704), a centroid of the bladder is calculated and the user is prompted to move the probe to centre the bladder on a scan window if it is detected on the peripheral of the scan window. Once the bladder is adequately centred, the user is prompted to rock the probe unit 102 to capture the frames that will be segmented and used to calculate the bladder volume; or
If the processing detects that a majority of frames have pubic bone and bladder detected (that is, branch 706), then the location of the bone and the centroid of the bladder are used to prompt the user to adequately position the probe and rock it.

[0086] Although not shown in FIG. 7, if the system 100 detects that the pubic bone is located on the periphery of the scan window then the ultrasound probe is placed in the optimum position to view the patient's bladder and therefore the user is prompted to rock the probe to capture the image frames for segmentation and processing to calculate the bladder volume, as will be explained below.


    PNG
    media_image1.png
    668
    1269
    media_image1.png
    Greyscale


The specification further disclose pubic bone detection algorithms for identifying a pubic bone image frame by detecting the pubic bone within the image frame (pages 18-20):
Pubic Bone Detection
[0087] As outlined above, processing of the image frames to determine the positional state of the probe unit 102 and guide the user on what action to take so as to locate the bladder in the field of view of the ultrasound probe unit 102 may involve detecting the presence of an anatomical feature, which in this case is the pubic bone, in the image frames. According to some embodiments, the location of the pubic bone is determined using a pubic bone detection algorithm. Once so determined, the location of the pubic bone may be used by a bladder segmentation algorithm to determine the start of the bladder. In embodiments, the pubic bone thus may be used a landmark to guide the user on accurate probe unit 102 placement so a majority of the bladder falls within the transducers' scan window (that is, the field of view of the probe).

[0088] Turning now to FIG. 9, one embodiment of a pubic bone detection algorithm operates as follows.

[0089] First, raw RF echoes for each of the plurality of scanlines for a single scan window are filtered, enveloped, and log compressed 800 in a conventional manner to produce a conventional image frame for an ultrasound image. Notably, at this stage no scan conversion is performed on the processed scanlines as tracking and processing each individual scanline improves the operation of the pubic bone detection.

[0090] The greyscale values of each individual scanline are then summed 802 from a predefined dead zone. In the present case, the summation begins from around 2.5 cm (dead zone) as the first 2.5 cm typically contains image features resulting from reverberations, skin, adipose tissue. These image features are all echoic and occur at a shallower depth to the pubic bone. Therefore it is intended to start the summing at a greater depth to where a bone is located. The dead zone minimises the effect of the strong shallow reverberations which may otherwise hinder the detection algorithm. The scanline sums are then normalised at step 804 to reduce the effect of variations in image brightness and patient anatomy on the pubic bone detection algorithm. In an embodiment, normalisation involves:

            
                
                    
                        S
                    
                    
                        n
                    
                
                =
                
                    
                        S
                        -
                        m
                        i
                        n
                    
                    
                        m
                        a
                        x
                        -
                        m
                        i
                        n
                    
                
            
        

Where:
Sn is the normalised sum pixel;
S is the original sum pixel;
max is the maximum sum pixel value in the image; and
min is the minimum sum pixel value in the image.

[0091] In general terms, the pubic bone detection algorithm recognises that scanlines passing through the pubic bone will have significantly lower sum values due to the blocking nature of bone to ultrasound signals. The pubic bone detection algorithm also assumes that the ultrasound probe 102 is orientated correctly. In this respect, an ultrasound probe may include a probe orientation marker which indicates the orientation of the ultrasound probe 102. In such a case, the orientation marker would be directed towards the patient's head. As shown in FIG. 10, in such an orientation, when the ultrasound probe 102 is located on the abdomen of the patient, the pubic bone is generally located on the right of the scan window 900 of the image frame 901. In the present case, the region of the scan window 900 including the pubic bone artefact is the region identified with a dashed rectangle.

[0092] Continuing now with a description of the operation of the pubic bone detection algorithm, and returning now to FIG. 9, the mean of the normalised sum of the greyscale value of the rightmost number of scanlines is calculated is then calculated at step 806. The number of scanlines used depends on the size of the detected bladder within the frame. The smaller the detected bladder, the more scanlines are used to ensure that the pubic bone is visible within a significant portion of the frame. A suitable range for the number of adjacent scanlines used to calculate the mean of the sum is 5% to 25% of the complete set of scanlines comprising the image frame. For example, in an embodiment comprising image frames having 128 scanlines, a suitable range for the number of scanlines used to calculate the mean of the sum is 10 to 30 lines. At step 808, in the event that the calculated mean is below a predefined threshold the image frame 901 is flagged as a potential bone frame. In an embodiment, the threshold is between 20% to 30% of the normalised image scanline sum range, with the actual threshold depending on the detected bladder size. With reference to FIG. 10, which depicts a distribution of the normalised scanline sums for image frame 901, the normalised sums in region 1000 is less than the predefined threshold and hence, in this example, the associated frame 901 (ref. FIG. 10) would be flagged as a potential bone frame.

[0093] Continuing again with reference to FIG. 9, having established that a frame is a potential bone frame, an edge detector filter is applied at step 810 horizontally along the normalised sum to determine the location where the bone shadow ends and thus where the bladder starts. The edge detector filter may include, for example, a differential spatial filter configured to calculate the edges across the scanline sums such that a first positive peak above a predefined threshold is set as the scanline where the bone shadow ends. In the present case, the first positive peak above a predefined threshold is set as the scanline where the bone shadow ends starting from the right of the scan window 900 (ref. FIG. 10). In the example shown in FIG. 11, the scanline having the first positive peak above a predefined threshold is shown as scanline 1002.

The Specification further describes algorithms for determining the location of the bladder such as the anterior and posterior walls thereof (see ¶ [0094]-[00109], pages 20-24)
While the Specification and Drawings as discussed above appear to disclose directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame, they do not disclose that this directing depends on the position of the subset in the respective set of scanlines of the respective image frame as recited in the claim as currently presented.
It is noted that while the Specification does disclose detecting the pubic bone/identifying a pubic bone image frame by analyzing a subset/selected range of scanlines of the respective image (i.e., not the entirety of the image but just a portion thereof), such as 5% to 25% of the complete set of scanlines that make up the respective image frame (¶ [0092], page 19), the Specification does not appear to  disclose that directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame is necessarily dependent upon the position of such subset/selected range.
At best, the directing the user appears to depend on the position of the bladder and/or the position of the pubic bone (e.g., relative to each other, etc.), however the Specification does not make clear that the position of the bladder and/or the position of the pubic bone is/are the position of such subset/selected range or calculated therefrom.
Therefore it is determined that claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-5, which depend on claim 1, inherit the aforementioned deficiency by virtue of their respective dependencies on claim 1 (either directly or indirectly) and therefore rejected for the same reason.
Claim 6 recites the same subject matter as discussed above regarding claim 1 but in the form of method steps and therefore rejected for the same reasons because the Specification does not disclose directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame, the directing depending on a position of the subset in the respective set of scanlines of the respective image frame, as recited in the claim as currently presented.
Claims 8-13, which depend on claim 6, inherit the aforementioned deficiency by virtue of their respective dependencies on claim 6 (either directly or indirectly) and therefore rejected for the same reason.

Examiner Remarks on Prior Art
Regarding claims 1 and 6 (and dependent claims thereof): Within the context of the claimed processor/processing step for processing, for each image frame of the captured one or more image frames, a selected range of a respective set of scanlines forming a respective image frame of the one or more captured image frames, the processor configured to/processing comprising:
determine a summation of intensity values for each of the scanlines within the selected range;
determine a mean value of the summations for the selected range;
compare the mean value of the summations for the selected range to a predetermined bone detection threshold value;
identify the respective image frame as a candidate pubic bone frame depending on the comparison;
wherein the selected range of scanlines comprises a subset of adjacent scanlines of the respective set of scanlines,
the prior art of record does not teach of the suggest the claimed guiding means/directing step for directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame, the directing depending on a position of the subset in the respective set of scanlines of the respective image frame (note that this limitation is not supported by the specification).
Yang et al., US 2009/0264757 A1 is cited as being particularly relevant to the claimed invention. Yang teaches a system for guiding a user to aim an ultrasound probe (transceiver, such as 10A, 10B, 10C, 10D etc. Figs. 1A, 2A, 2B, and 2C) to capture one or more image frames of an organ (bladder) of a patient, the system including:
an image processor for capturing one or more images frames of a field of view of the ultrasound probe (implied from “During the data collection process initiated by DCD, a pulsed ultrasound field is transmitted into the body, and the back-scattered "echoes" are detected as a one-dimensional (1-D) voltage trace, which is also referred to as a RF line. After envelope detection, a set of 1-D data samples is interpolated to form a two-dimensional (2-D) or 3-D ultrasound image.” ¶ [0065]);
detecting means for processing the one or more captured image frames to detect the presence of the pubic bone of the patient having a known positional relationship with the organ (bladder) (¶ [0171]-[0180] describe an algorithm for detecting the pubic bone from the ultrasound image; it is implied that this is performed on some sort of processor since this involves complex image processing); and
guiding means for directing the user to adjust the aim and/or position of the ultrasound probe so as to locate the organ within the field of view of the ultrasound probe based on the known positional relationship (display arrows 22, Fig. 1A; display arrows 77B, Fig. 2C; ¶ [0160]-[0170], Figs.29-30; “As relating to pubic bone detection, arrow feedback provides accurate aiming feedback information, the shadow caused by pubic bone should also be considered. In the ultrasound image, the only feature associated with the pubic bone is the big and deep shadow. If the shadow is far from the bladder region we are interested in for volume calculation, there is no need to use this information. However, if the shadow is too close to the bladder region, or the bladder is partly inside the shadow caused by pubic bone, the corresponding volume can be greatly influenced. If the bladder walls are incomplete due to the shadow, we can underestimate the bladder volume.” ¶ [0171]; “Therefore, if the user is provided with the pubic bone information, a better scanning location can be chosen and a more accurate bladder volume measurement can be made. We proposed the following method to make pubic bone detection based on the special shadow behind it.” ¶ [0172]; “FIG. 31 illustrates shadow and segmentation regions of the pubic bone. Two examples with pubic bones close to the bladder region are illustrated. For the first one, the shadow is not affecting the volume measurement since the pubic bone is far from the bladder region; for the second case, the shadow is strong since the pubic bone blocks the bladder region partly. Using the pubic icon on the feedback screen, operators are trained to recognize when a new scanning location should be chosen and when not. Also, the symbol ">" may be used when the bladder region is blocked by the pubic bone.” ¶ [0181]).
Yang teaches further teaches a method of guiding a user to aim an ultrasound probe (transceiver, such as 10A, 10B, 10C, 10D etc. Figs. 1A, 2A, 2B, and 2C)  to capture one or more image frames of an organ (bladder) of a patient, the method including:
capturing one or more images frames of a field of view of the ultrasound probe (implied from “During the data collection process initiated by DCD, a pulsed ultrasound field is transmitted into the body, and the back-scattered "echoes" are detected as a one-dimensional (1-D) voltage trace, which is also referred to as a RF line. After envelope detection, a set of 1-D data samples is interpolated to form a two-dimensional (2-D) or 3-D ultrasound image.” ¶ [0065]);
processing the one or more captured image frames to detect the presence of the pubic bone of the patient of the patient having a known positional relationship with the organ (bladder) (¶ [0171]-[0180] describe an algorithm for detecting the pubic bone from the ultrasound image; it is implied that this is performed on some sort of processor since this involves complex image processing calculations); and
guiding means for directing the user to adjust the aim and/or position of the ultrasound probe so as to locate the organ (bladder) within the field of view of the ultrasound probe based on the known positional relationship (display arrows 22, Fig. 1A; display arrows 77B, Fig. 2C; ¶ [0160]-[0170], Figs.29-30;  “As relating to pubic bone detection, arrow feedback provides accurate aiming feedback information, the shadow caused by pubic bone should also be considered. In the ultrasound image, the only feature associated with the pubic bone is the big and deep shadow. If the shadow is far from the bladder region we are interested in for volume calculation, there is no need to use this information. However, if the shadow is too close to the bladder region, or the bladder is partly inside the shadow caused by pubic bone, the corresponding volume can be greatly influenced. If the bladder walls are incomplete due to the shadow, we can underestimate the bladder volume.” ¶ [0171]; “Therefore, if the user is provided with the pubic bone information, a better scanning location can be chosen and a more accurate bladder volume measurement can be made. We proposed the following method to make pubic bone detection based on the special shadow behind it.” ¶ [0172]; “FIG. 31 illustrates shadow and segmentation regions of the pubic bone. Two examples with pubic bones close to the bladder region are illustrated. For the first one, the shadow is not affecting the volume measurement since the pubic bone is far from the bladder region; for the second case, the shadow is strong since the pubic bone blocks the bladder region partly. Using the pubic icon on the feedback screen, operators are trained to recognize when a new scanning location should be chosen and when not. Also, the symbol ">" may be used when the bladder region is blocked by the pubic bone.” ¶ [0181]).
Yang does not teach the claimed the particularly claimed features regarding the processor/processing step for processing, for each image frame of the captured one or more image frames:
determine a summation of intensity values for each of the scanlines within the selected range;
determine a mean value of the summations for the selected range;
compare the mean value of the summations for the selected range to a predetermined bone detection threshold value;
identify the respective image frame as a candidate pubic bone frame depending on the comparison;
wherein the selected range of scanlines comprises a subset of adjacent scanlines of the respective set of scanlines,

While such features are known from Mauldin, Jr. et al., US 20160012582 A1:
determine a summation of intensity values for each of the scanlines within the range (S(i,j), Fig. 5, equation in ¶ [0042];
determine a mean summation value for the range (including weight w(i,j) in the summation of equation (2) makes S(i,j) a weighted average which reads on a mean summation value);
compare the mean summation value for each range to a predetermined bone detection threshold value (“For example, in some embodiments, bone surface points may be extracted by setting an image intensity threshold such that values in the scan converted bone filtered output 218 above a threshold are automatically identified as possible bone surface locations to be used to perform the registration of the possible bone surface locations to the 3D model at act 222.”  ¶ [0069]);
identifying a frame as a candidate bone frame depending on the comparison (a frame can be considered to read on a candidate bone frame by virtue of locating the bone therein),
neither Mauldin Jr. et al. nor Yang et al. teach or reasonably suggest the claimed guiding means/directing step for directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame, the directing depending on a position of the subset in the respective set of scanlines of the respective image frame.
In view of the lack of copendency discussed above (see Priority section of the this Office Action above), Niemiec et al., US 2017/0296147 A1 qualifies as prior art because it was published more than a year prior to the effective filing of the claimed invention of the instant application (i.e., 10/19/2017 is more than a year prior to 4/1/2021); but Niemiec et al. similarly does not teach or reasonably suggest that the directing depends on a position of the subset in the respective set of scanlines of the respective image frame.

Notwithstanding the lack of prior art rejection, the claims are currently presented do not recite allowable subject (and therefore not allowable) because the subject matter lacks written description support as articulated in the §112(a) rejection above.

Conclusion
This is a continuation of applicant's earlier Application No. 15/485,935.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 i.e., directing the user to adjust the aim and/or position of the ultrasound probe when the respective frame is identified as a candidate pubic bone frame